ON MOTION FOR REHEARING.
The case of Steen v. Harris, 81 Ga. 681 (8 S. E. 206), relied upon by the plaintiff in error is clearly distinguishable. In that case the purchaser of a piano, who had given notes to the seller which the latter had transferred, proposed to the seller a rescission of the contract. As stated in the opinion in that case, the seller “immediately replied, accepting the proposition, and authorizing him [the purchaser] to hold the piano for them [the se'ler] and to sell it if he could. At the same time, they wrote to Baldwin & Co., [the transferee of the notes] saying they would take up the notes pay the discount, etc., which they did. The notes were taken up, *717put in a separate envelope, marked ‘ Gardner’s notes,’ and held subject to his order, and Steen and Marshall [the seller] so wrote him to Florida, whither he had gone after making the oiler of rescission.” The title to the piano passed from the purchaser to the seller by virtue of this contract. The property was afterwards levied on under an attachment against Gardner the purchaser, and the seller, Steen and Marshall, filed claim.of title thereto. The court held that the finding that the property was not subject to the levy was authorized. It clearly appears in that case that this executory contract, by which the piano was to be returned and the notes surrendered, by its express terms constituted a rescission of the contract and therefore an accord and satisfaction of the original debt. In Cottrell v. Merchants Bank, 89 Ga. 508 (15 S. E. 944) Judge Simmons states, in reference to that case, that “the rescission was executed in part at least before the levjq though possession remained in the vendee.” See Rhode Island Locomotive Works v. Umpire Lumber Co., 91 Ga. 639 (17 S. E. 1012); Daniel v. Burson, 16 Ga. App. 39 (84 S. E. 490). In the case at bar there is no evidence to authorize any inference that it was agreed be- ' tween the plaintiff and the defendant that the plaintiff should be considered as holding title to the land free from the defendant’s equity in the land as a purchaser, that the defendant’s possession of the land was for the plaintiff’s benefit, or that the plaintiff had agreed to a cancellation of the note and was holding it for the defendant’s benefit. Cheek v. McWhorter, 29 Ga. App. 109 (113 S. E. 812), is not in point.
There is a distinction between a rescission of a contract of sale by a subsequent agreement between the parties and an offer to rescind by the purchaser as a matter of right upon the ground of fraud. The contract of rescission in the former case is governed by the law with reference to accord and satisfaction, and a mere executory agreement to rescind, where nothing is executed, is not, in the absence of an express agreement to that effect, an accord and satisfaction of the debt. Civil Code (1910), §§ 4304, 4305; Hoffman v. Franklin Motor Car Co., 32 Ga. App. 229 (6) (122 S. E. 896); Long v. Scanlan, 105 Ga. 424 (31 S. E. 436) ; Brunswick & Western R. Co. v. Clem, 80 Ga. 534 (7 S. E. 84).

Rehearing denied.


Jenkins, P. J., and Bell, J., concur.